Citation Nr: 1702676	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2010.  In May 2016, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  Although the Veteran's notice of disagreement included the issue of entitlement to a higher rating for a left knee disability, in his December 2012 substantive appeal, he expressly limited the issue to service connection for a psychiatric disability.  This was acknowledged at the May 2016 Board hearing.  

In the meantime, in May 2013, the Veteran filed a claim for an increased evaluation for his left knee disabilities.  He was erroneously informed in March 2014 that his left knee claim was currently under appeal, and that no further action would be taken.  A March 2014 rating decision did not address the issue.  Instead, a deferred rating decision dated in January 2016 pointed out that, with respect to the claim for an increased rating for the left knee received in May 2013, the issue was not on appeal, and needed to be addressed by the rating board.  There is no indication in the electronic record that any action has been taken on the claim by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a psychiatric disorder, identified as mood swings, anxiety and depression.  He contends that symptoms of depression and anxiety were present in service but not diagnosed.  He feels that behavior and disciplinary problems he experienced in service actually reflected the onset of later diagnosed psychiatric disorders.  In addition, he contends that his mood swings, depression, and anxiety directly resulted from various claimed in-service injuries.   

The Veteran's service-connected disabilities include "somatic dysfunction of the thoracic spine."  The initial rating decision granting service connection for the condition, dated in August 2000, assigned a noncompensable rating under Diagnostic Code 9421, which specifically pertained to "somatization disorder."  As such, the condition was rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  
 
In connection with the 2010 claim, the Veteran was afforded a VA examination of the spine in May 2010.  At that time, the examiner stated that there was no change in the diagnosis of somatic dysfunction of the thoracic spine.  Objective findings were noted to be tenderness and decreased range of motion.  Based largely on this examination, in a rating decision dated in November 2010, a 10 percent rating was assigned for "somatic dysfunction of the thoracic spine"  However, the Diagnostic Code was changed to 5237 (lumbosacral or cervical strain), and the rating was based on the General Formula for Spinal Conditions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The RO did not explain this change in Diagnostic Code.  Nevertheless, service connection remains in effect for both the physical and psychiatric aspects of the disability.  See Baughman v. Derwinski, 1 Vet. App. 563 (1991).  Under 38 C.F.R. 
§ 4.126, when a single disability has been diagnosed both as a physical condition and a mental disorder, it shall be evaluated using a Diagnostic Code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d).  The condition is presently rated under the criteria for a back disability.  Nevertheless, the fact remains that the underlying disability, a somatoform disorder, includes a psychiatric aspect; the fact that it is rated as a spine disability does not negate the fact that service connection remains in effect for the psychiatric aspect of the disability.  


When service connection was granted for the disability, VA employed the criteria set forth in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in 2016; hence, DSM-5 is for application in this claim.  With the adoption of the DSM-5, Diagnostic Code 9421 is now identified as "somatic symptom disorder," reflecting the change in nomenclature set forth in the DSM-5.  The general rating criteria remain the same, as does the provision for rating the condition according to the most dominant aspect of the condition, under 38 C.F.R. § 4.126(d).

Although the rating for the somatic dysfunction of the thoracic spine is not before the Board, the fact that it reflects the presence of a service-connected psychiatric disorder has not been considered by the RO in connection with the current claim on appeal.  In March 2012, the Veteran was afforded a VA psychiatric examination.  He was diagnosed as having a mood disorder NOS, with mood symptoms, including anxiety, depression, and mood swings, that did not meet criteria for any specific mood disorder.  The examiner concluded that a mood disorder was less likely than not proximately due to or the result of the Veteran's service-connected somatic dysfunction of the thoracic spine and/or left knee degenerative arthritis.  It was explained that "Mood Disorder does not have significant relationship (less than 50% probability) with the medical conditions other than the chronic pain and use of medications for pain.  The medical conditions in this case only have a psychological and not a physiological influence on his Mood Disorder."  

The examiner does not appear to have considered the Veteran's somatic dysfunction of the thoracic spine as a psychiatric disorder, when, in fact, somatic disorders are included in DSM-IV, DSM-5, and the VA rating criteria as psychiatric disorders.  This renders the opinion insufficient, particularly in light of the statement that "Mood Disorder does not have significant relationship with the medical conditions other than the chronic pain . . ."  Particularly under DSM-5, which includes a diagnostic category of somatic symptom disorder with predominant pain, this matter must be more fully addressed.   

Thus, the Veteran must be afforded a VA examination that acknowledges the existence of a current psychiatric aspect to the Veteran's service-connected thoracic spine disability picture, in determining whether service connection is warranted, and employs the DSM-5 criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  Owing to the complexity of the condition, this should be conducted by a Board-certified psychiatrist if possible.  The electronic claims file must be available for review, and any indicated tests completed before the final opinion.  The report must address the following:  

a.  The correct diagnoses for all psychiatric disorders present during the appeal period (since 2010).  This includes all Somatic Symptom and Related Disorders as defined in DSM-5, as well as any other psychiatric disorders, such as Mood Disorders.  

b.  As for the Veteran's somatic dysfunction of the thoracic spine, is this somatic disability limited to the thoracic spine, or does it include other somatic symptoms as well?  If the latter, please describe the scope of the somatic symptom disorder, under the DSM-5 criteria.  Please note that if symptoms cannot be dissociated, they must be considered as part of the service-connected disability picture.  

	(CONTINUED ON NEXT PAGE)




c.  For each diagnosed disorder (other than the service-connected somatic dysfunction of thoracic spine) or group of related disorders, the examiner must address the following:

*  Direct service connection:  Whether each such disorder was at least as likely as not (50 percent or greater probability) of service onset.  In addressing this question, the examiner must give due consideration to the lay statements regarding the Veteran's in-service manifestations.  The examiner should also address the Veteran' contentions that his behavioral and disciplinary problems in service represented the onset of later-diagnosed mood disorders.  

*  Secondary service connection:  Whether each such disorder was at least as likely as not (50 percent or greater probability) proximately due to or the result of a service-connected disability, or permanently aggravated (increased in severity beyond natural progress) by a service-connected disability.  The opinion must specifically address whether any such disorder is related to the service-connected somatic dysfunction of the thoracic spine.  In addition, the opinion must address whether any psychiatric disorder has been at least as likely as not (50 percent or greater probability) aggravated by service-connected physical disabilities, which consist of left knee disabilities, sinusitis, and allergic rhinitis.  

2.  After the completion of the foregoing, the AOJ must ensure that the examination report is adequate.  Then, the claim for service connection for a chronic psychiatric disability must be readjudicated, and must reflect that service connection is in effect for "somatic dysfunction of the thoracic spine," including both the psychiatric and physical aspects of that disability.  The decision must address:

* The scope of the somatic disorder (i.e., whether it is limited to the thoracic spine or includes other symptoms). 
 
* Service connection for a psychiatric disorder on the basis of direct service incurrence.

* Service connection for a psychiatric disorder as secondary to service-connected disability, including service-connected somatic dysfunction of the thoracic spine.

* Secondary service connection for a psychiatric disorder by aggravation; i.e., has any service-connected disability aggravated a non-service-connected psychiatric disability.  

If the decision is less than a full grant of benefits sought, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

